 Case: 21-10319-BAH Doc #: 11 Filed: 05/28/21 Desc: Main Document                   Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

 In Re:                                                Case Number 21-10319-BAH
 Mark Steven Reggiannini                               Chapter 7

                             NOTICE OF APPEARANCE
                       AND REQUEST FOR SERVICE OF PAPERS

       Please take notice that the undersigned appears for Nationstar Mortgage LLC d/b/a
Mr. Cooper and pursuant to Bankruptcy Rules 9010(b) and 2002, requests that all notices and/or
motions or pleadings of any kind given or required to be given in this case be given to and served
upon Tracy A. Kish, Korde & Associates, P.C., 900 Chelmsford Street, Suite 3102, Lowell, MA
01851.

Date: May 28, 2021

                                             Respectfully submitted,
                                             Nationstar Mortgage LLC d/b/a Mr. Cooper
                                             By its attorney,




                                             /s/ Tracy A. Kish
                                             Tracy A. Kish, Esquire
                                             BNH# 21256
                                             Korde & Associates, P.C.
                                             900 Chelmsford Street, Suite 3102
                                             Lowell, MA 01851
                                             Tel: (978) 256-1500
                                             bankruptcy@kordeassociates.com




21-038354 / BK01
 Case: 21-10319-BAH Doc #: 11 Filed: 05/28/21 Desc: Main Document                     Page 2 of 2




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

 In Re:                                                 Case Number 21-10319-BAH
 Mark Steven Reggiannini                                Chapter 7

                                 CERTIFICATE OF SERVICE

         I, Tracy A. Kish, Attorney for Nationstar Mortgage LLC d/b/a Mr. Cooper hereby
certify that on May 28, 2021 I electronically filed the foregoing Notice of Appearance with the
United States Bankruptcy Court for the District of New Hampshire using the CM/ECF System. I
served the foregoing documents on the following CF/ECF participants;

Office of the U.S. Trustee
Edmond J. Ford, Trustee
Randall Baldwin Clark, Esquire

        I certify that I have mailed by first class mail, postage prepaid the documents
electronically filed with the Court on the following non-CM/ECF participants:

Mark Steven Reggiannini
675 Wilson Mesa Ranch Circle
Placerville, CO 81430



                                                      /s/ Tracy A. Kish
                                                      Tracy A. Kish, Esquire
                                                      BNH# 21256
                                                      Korde & Associates, P.C.
                                                      900 Chelmsford Street, Suite 3102
                                                      Lowell, MA 01851
                                                      Tel: (978) 256-1500
                                                      bankruptcy@kordeassociates.com




21-038354 / BK01
